Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2019

                                      No. 04-19-00637-CR

                                   Ramiro Rangel CAMPOS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5716
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER

         The trial court imposed sentence in the underlying cause on March 27, 2017. Because
appellant did not file a motion for new trial within thirty days after sentence was imposed, the
notice of appeal was due to be filed on April 26, 2017. TEX. R. APP. P. 26.2(a)(1). A motion for
extension of time to file the notice of appeal could have been filed within fifteen days after the
deadline, i.e., by May 26, 2017. TEX. R. APP. P. 26.3. Appellant did not file a timely motion for
extension of time. On September 13, 2019, appellant filed a “Motion for Out of Time Appeal” in
the trial court, which we construe as a notice of appeal. See Harkcom v. State, 484 S.W.3d 432,
434 (Tex. Crim. App. 2016). A late notice of appeal invokes the appellate court’s jurisdiction in
a criminal case only if (1) it is filed within fifteen days of the last day allowed for filing the
notice of appeal, (2) a motion for extension of time is filed in the court of appeals within the
fifteen-day grace period, and (3) the court of appeals grants the motion for extension of time.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

        Therefore, it is ORDERED that appellant show cause in writing why this appeal should
not be dismissed for lack of jurisdiction within fourteen (14) days from the date of this order.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court